Citation Nr: 0108759	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether reduction of the rating assigned to service-
connected bilateral hearing loss from 10 percent evaluation 
to zero percent was proper.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel



INTRODUCTION

The veteran had active service from October 1989 to December 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision, the RO decreased the 
evaluation of bilateral hearing loss from 10 percent 
disabling to zero percent disabling effective October 1, 
1996.

The RO has styled the issue as being the propriety of the 
reduction from 10 percent to noncompensable.  However, the 
appeal arises from the veteran's October 1995, claim for an 
increased evaluation.  His notice of disagreement also makes 
clear that he is seeking an increased evaluation.  The rating 
decision and the statement of the case show that the RO 
considered the propriety of the current evaluation as well as 
whether the rating reduction was proper.  Accordingly, the 
Board concludes that the issue of entitlement to an increased 
evaluation for bilateral hearing loss is also before the 
Board.  This issue will be considered in the remand portion 
of this decision.


FINDINGS OF FACT

1. The VA examination in December 1995 showed a Level I 
hearing loss in the
right ear and a Level I hearing loss in the left ear. 

2. The RO complied with the procedural requirements in 
implementing the
reduction by notifying the veteran by letter to his latest 
address of record of the proposal to reduce the rating and 
informing him that he was being afforded a period of 60 days 
during which he could submit evidence to show that the 
proposed action should not be taken.  He was also notified 
that he could request a personal hearing to present evidence 
or argument on any point of importance to his claim. 


CONCLUSION OF LAW

The reduction of the veteran's disability rating from 10 
percent to zero percent for bilateral hearing loss was 
proper.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 
38 C.F.R. §§ 3.105(e), 4.85, Diagnostic Code 6100 (1996, 
2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that an October 1989 audiometric 
examination revealed puretone thresholds in the right ear of  
20, 15, 15 and 15 decibels at frequencies of 1000, 2000, 3000 
and 4000 Hertz, respectively.  In the left ear, puretone 
thresholds were recorded as 25, 20, 20, and 25 decibels at 
frequencies of 1000, 2000, 3000 and 4000 Hertz, respectively.  
An audiometric examination in April 1993, also during 
service, showed puretone thresholds in the right ear of  55, 
55, 75, and 80 decibels at frequencies of 1000, 2000, 3000 
and 4000 Hertz, respectively.  In the left ear, puretone 
thresholds were recorded as 35, 40, 50, and 95 decibels at 
frequencies of 1000, 2000, 3000 and 4000 Hertz, respectively.  

In a VA audiometric examination in February 1994, the veteran 
showed 68 percent speech discrimination and an average 
decibel loss of 49 in the right ear, with 68 percent speech 
discrimination and an average decibel loss of 60 in the left 
ear.  Puretone thresholds in the right ear of  35, 45, 55, 
and 60 decibels at frequencies of 1000, 2000, 3000 and 4000 
Hertz, respectively, were recorded.  In the left ear, 
puretone thresholds were recorded as 50, 55, 60, and 75 
decibels at frequencies of 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Service connection was granted for bilateral 
hearing loss in August 1994, at which time a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic 
Code 6101, effective December 2, 1993.  

In October 1995, the veteran sought an increased evaluation 
for bilateral hearing loss.  

He presented for a VA audiological examination in December 
1995.  He demonstrated 96 percent speech discrimination and 
an average decibel loss of 24 in the right ear, with 92 
percent speech discrimination and an average decibel loss of 
39 in the left ear.  Puretone thresholds in the right ear of 
25, 20, 20, and 30 decibels at frequencies of 1000, 2000, 
3000 and 4000 Hertz, respectively, were recorded.  In the 
left ear, puretone thresholds were recorded as 25, 25, 25, 
and 80 decibels at frequencies of 1000, 2000, 3000 and 4000 
Hertz, respectively.  

In May 1996, the RO prepared a rating decision proposing to 
reduce the rating for service-connected bilateral hearing 
loss from 10 percent to zero percent, and it was noted that 
this action was based on audiological examinations showing 
that his hearing loss had improved.  By letter to his latest 
address of record, dated May 11, 1996, the veteran was 
notified of the proposal to reduce the rating and he was 
informed that he was being afforded a period of 60 days 
during which he could submit evidence to show that the 
proposed action should not be taken.  He was also notified 
that he could request a personal hearing to present evidence 
or argument on any point of importance to his claim.  After 
receiving no response from him within 60 days thereafter, the 
RO, in a July 1996 rating decision, finalized the proposed 
action and reduced veteran's service-connected bilateral 
hearing loss from 10 percent disabling to zero percent 
disabling, effective October 1, 1996. 

Pertinent Criteria

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 38 
C.F.R. § 3.105(e), which specifically  provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The RO must then advise the appellant of 
the proposed rating reduction and give the appellant 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e) (2000).  

Prior to the rating reduction effective October 1, 1996, the 
veteran's service-connected defective hearing was rated as 10 
percent disabling effective December 2, 1993.  Because this 
period was less than five years, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) (2000) are not applicable.  38 C.F.R. 
§ 3.344(c) (2000).

Under the provisions of 38 C.F.R. § 3.344(c), a rating in 
effect for less than five years warrants reduction where 
reexamination discloses improvement.

The RO's proposed rating reduction was issued in May 1996, 
and the July 1996 rating decision finalized the proposed 
action and reduced veteran's service-connected bilateral 
hearing loss from 10 percent disabling to zero percent 
disabling, effective October 1, 1996.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The regulations regarding the evaluation of hearing loss were 
revised effective May 11, 1999.  64 Fed. Reg. 25206-10 
(1999).  Since the revised rating criteria did not become 
effective until after the rating reduction, only the old 
rating criteria are for consideration in evaluating the 
propriety of the reduction.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed Reg. 44117-44122 
(1987) and correction 52 Fed. Reg. 40439 (1987).  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(1998).

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  


Initial Matters

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas, supra.

There is no question of the veteran's application being 
complete, since the reduction was undertaken at the behest of 
the RO.  The veteran was provided with a statement of the 
case in August 1996 as well as supplemental statements of the 
case in October 1996 and September 1999 these informed him of 
the evidence necessary to substantiate his claim.  The 
proposed rating decision provided him with an opportunity to 
provide additional evidence.  He reported that he had 
received no treatment, so there is no question of whether the 
RO obtained all records or advised him of the records it had 
failed to obtain.  The veteran was afforded a VA audiology 
examination to ascertain his continuing entitlement to the 10 
percent evaluation.  The veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  The RO provided the veteran with a 
statement of the case in August 1996 as well as supplemental 
statements of the case in October 1996 and September 1999 
both of which notified the veteran of his rights.  The 
veteran was scheduled for a hearing in February 1997, but he 
failed to report and did not subsequently request another 
hearing.  Thus, the Board finds that VA's duty to provide him 
with notice and assist him with the development of his claim 
has been satisfied, and that the instant claim is ready for 
appellate adjudication.


Analysis

As an initial matter, the Board finds that the procedural 
considerations as outlined in 
38 C.F.R. § 3.105(e) have been satisfied.  As stated supra, 
in May 1996, the RO prepared a rating decision proposing to 
reduce the rating for service-connected bilateral hearing 
loss from 10 percent to zero percent.  The veteran was 
notified of this proposal and of his rights to submit 
evidence or request a personal hearing.  The RO received no 
response within 60 days thereafter.  Therefore, the RO's July 
1996 rating decision implementing the proposed reduction was 
appropriate as the RO fully complied with  procedural 
considerations as outlined in 38 C.F.R. § 3.105(e).  

The findings on the VA audiology examination in December 
1995, are consistent with a Level I hearing loss in the right 
ear and a Level I hearing loss in the left ear, which 
corresponds to zero percent rating as contemplated by the 
schedular criteria.  38 C.F.R. § 4.85 (1998).  When applied 
to Table VI, it appears that a rating of zero percent is 
contemplated for a hearing loss disability of the nature 
indicated by the objective findings at the time of the 
examination.  See Lendenmann, 3 Vet. App. at 349.  

The findings on the December 1995 examination show 
improvement over those reported on the February 1994 
examination.  The latter examination served as the basis for 
assignment of the 10 percent evaluation.  That examination 
showed speech discrimination and pure tone thresholds 
equating to level IV hearing loss in each ear and warranting 
a 10 percent evaluation.  The results on the December 1995 
examination, as just noted, equated to only level I hearing 
loss in each ear, warranting a noncompensable evaluation.  
Since the RO's rating reduction was based on an examination 
disclosing improvement, the rating reduction was proper.



ORDER

The reduction from 10 percent to zero percent for service-
connected bilateral hearing loss was proper.


						(CONTINUED ON NEXT PAGE)
REMAND

The RO has considered the veteran's claim for an increased 
evaluation under both the new and old criteria referable to 
evaluating hearing loss.  However, the veteran has not been 
afforded an examination to evaluate his hearing loss since 
December 1995.  The record does not contain sufficient 
medical evidence to determine the current severity of the 
veteran's hearing loss.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should The RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the names 
and addresses of all facilities that have 
treated him for hearing loss since 
December 1995.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

3.  The veteran should be afforded a 
current audiology examination conducted 
in accordance with the provisions of 38 
C.F.R. § 4.85 (2000).

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


